Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought as Nos. 1688 and 1716 relative to the claim of Arthur C. Upper and L. A. Stansbury, a chiropractor. It appears that the said Arthur C. Upper was operating an excavating machine known as dragline. It further appears that while claimant so employed his glove caught pulling his right hand in the machinery. The hand was badly lacerated and mashed. The Attorney General comes and admits that claimant Upper received a temporary etotal disability and the State Physician Dr. Frederick, establishes a 90 per cent permanent incapacity in occupational loss of the use of claimant’s right hand. It would appear that there is a liability on the part of defendant under the Workmen’s Compensation Act and the Attorney General concedes that in the event of the court finding liability against the State that an award be made in the sura of Twenty-one Hundred Forty-two ($2,142.00) Dollars, and One Hundred ($100.00) Dollars for medical attention. Therefore it is recommended that claimant Upper be allowed Twenty-one Hundred Forty-two ($2,142.00) Dollars and claimant Stansbury be allowed $100.00.